Judgment unanimously affirmed. Memorandum: We conclude that defendant’s conviction of one count of grand larceny in the third degree and two counts of offering a false instrument for filing *1023in the second degree is supported by legally sufficient evidence and that the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Cattaraugus County Court, Kelly, J.—Offering False Instrument for Filing, 2nd Degree.) Present—Den-man, P. J., Pine, Lawton, Boomer and Davis, JJ.